        Case 5:20-cv-02299-EGS Document 12-1 Filed 05/27/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LIBERTARIAN PARTY OF                           :
 PENNSYLVANIA, THE CONSTITUTION                 :
 PARTY OF PENNSYLVANIA, AND                     :
 GREEN PARTY OF PENNSYLVANIA,                   :
 STEVE SCHEETZ, KEVIN GAUGHEN,                  :
 ALAN SMITH, TIMOTHY RUNKLE, BOB                :
 GOODRICH, and JUSTIN MAGILL,                   :
                                                :
                           Plaintiffs,          :
                                                :
                       vs.                      :       Case No. 5:20-cv-2299
                                                :
 TOM WOLF, in his official capacity as          :
 Governor of the Commonwealth of                :       Judge:
 Pennsylvania,                                  :       The Honorable Edward G. Smith
                       and                      :
 KATHY BOOCKVAR, in her official capacity :
 as Secretary of the Commonwealth of            :
 Pennsylvania,                                  :
                       and                      :
 JONATHAN M. MARKS, in his official             :
 capacity as Deputy Secretary for Elections and :
 Commissions,                                   :
                                                :
                         Defendants.            :

                   BRIEF IN SUPPORT OF MOTION TO INTERVENE

       AND NOW COMES the Pennsylvania Democratic Party (“PADEMS”), Potential

Intervenor, by and through its counsel, Clifford B. Levine, Alex M. Lacey, and the law firm of

Dentons Cohen & Grigsby P.C., and, pursuant to Local Rule 7.1, files a Brief in Support of its

Motion to Intervene, stating as follows:

                                 FACTUAL BACKGROUND

       PADEMS is a “political party” under the Pennsylvania Election Code. 25 P.S. § 2831.

As a “political party,” registered Democrats may circulate “nomination petitions” for various
        Case 5:20-cv-02299-EGS Document 12-1 Filed 05/27/20 Page 2 of 6




state, federal, and local offices to be placed on the Democratic primary ballot, the winners of

which will appear as the Democratic candidate for those offices in the general election.

       To appear on the Democratic primary ballot, a candidate must collect a certain number of

signatures depending on the office. 25 P.S. §§ 2867, 2872.1. For the 2020 Pennsylvania

Primary Election, all Democratic primary candidates complied with the signature gathering

requirement.

       Under the Pennsylvania Election Code (“Election Code”), political bodies (as distinct

from “political parties”), like Plaintiffs Libertarian Party of Pennsylvania, The Constitution Party

of Pennsylvania, and Green Party of Pennsylvania, utilize “nomination papers” in order to place

a candidate on the general election ballot. 25 P.S. § 2911.

       The Election Code provides that , “the number of qualified electors of the State signing

such nomination paper shall be at least equal to two per centum of the largest entire vote cast for

any elected candidate in the State at large at the last preceding election at which State-wide

candidates were voted for.” Id. Under a 2018 court order, the number of signatures required for

political bodies was reduced significantly. See The Constitution Party of Pennsylvania v.

Aichele, Case No. 5:12-cv-002726 (E. D. Pa. Feb. 01, 2018). Here, the Plaintiffs seek to

eliminate the signature gathering requirement for political bodies for the 2020 General Election,

despite the fact that political party candidates were required to comply with signature gathering

requirements. In essence, the Plaintiffs seek the complete removal of any barriers by which

candidates of political bodies can be placed on the ballot for the November, 2020 General

Election, and be placed on equal footing with the candidates of the political parties who had to

obtain a statutorily required number of signatures from electors and will have participated and

prevailed in a Primary Election.



                                                 2
        Case 5:20-cv-02299-EGS Document 12-1 Filed 05/27/20 Page 3 of 6




                              PROCEDURAL BACKGROUND

       On May 26, 2020, PADEMS received notice of a pending teleconference in this matter

for May 27, 2020. Accordingly, PADEMS seeks intervention in an expedited matter. Rule 24

of the Federal Rules of Civil Procedure require an intervenor to attach its responsive pleading to

a Motion to Intervene. Because PADEMS received notice of a status conference set for May 27,

2020 on May 26, 2020, it has not yet prepared its responsive pleading. At the same time,

however, it will supplement its Motion at the earliest possible moment.

                                     LEGAL ARGUMENT

       Rule 24 of the Federal Rules of Civil Procedure governs intervention by non-parties. The

Rule provides, in pertinent part, as follows:

               a.     Intervention of Right. On a timely motion, the court must
                      permit anyone to intervene who:

                      ….

                      2.      claims an interest relating to the property or
                              transaction that is the subject of the action, and is so
                              situated that disposing of the action may as a
                              practical matter impair or impede the movant’s
                              ability to protect its interest, unless existing parties
                              adequately represent that interest.

               b.     Permissive Intervention

                      1.      In General. On timely motion, the court may permit
                              anyone to intervene who:

                              ….

                              (b)     has a claim or defense that shares with the
                                      main action a common question of law or
                                      fact.

                              ….

                      3.      Delay or Prejudice. In exercising its discretion, the
                              court must consider whether the intervention will


                                                 3
         Case 5:20-cv-02299-EGS Document 12-1 Filed 05/27/20 Page 4 of 6




                                unduly delay or prejudice the adjudication of the
                                original parties’ rights.

Fed. R. Civ. P. 24.

        The Third Circuit, applying Rule 24, has held that a party may intervene as of right if it

can demonstrate: “(1) a sufficient interest in the litigation; (2) a threat that the interest will be

impaired or affected, as a practical matter, by the disposition of the action; and (3) that its

interest is not adequately represented by the existing parties to the litigation.” Pennsylvania v.

President United States of America, 888 F.3d 52, 57 (3d Cir. 2018).

        PADEMS meets each of the requirements to intervene as of right. PADEMS, as a

political party: (1) has an interest in any matter where the courts will alter the requirements of the

Pennsylvania Election Code; (2) has that interest threatened where the proposed alterations

lessen the burdens for other political entities while keeping the burdens level for PADEMS; and

(3) no present Defendant to the dispute will see his or her relative burden under the Election

Code so affected.

        Each of the candidates nominated by a political party, such as the PADEMS will have

undertaken a rigorous process to be placed on the ballot for the November, 2020 General

Election. Each candidate had to submit a nomination petition with a statutorily designated

number of registered voters from their district (or state in the case of statewide positions) to be

placed on the ballot for the Primary Election. Each of those candidates will have had to prevail in

the Primary Election to be eligible to be placed on the ballot for the November, 2020 General

Election. With this court action, political bodies here seek to have their candidates placed on the

ballot for the November, 2020 election -- and compete against the candidates for the political

parties -- without having collected any signatures for nomination papers, without having run in a

Primary Election and despite having the required signatures reduced only two years ago through


                                                    4
             Case 5:20-cv-02299-EGS Document 12-1 Filed 05/27/20 Page 5 of 6




a consent order. This action could have major consequences to the outcomes of the various races

in which the Plaintiffs seek to participate and unduly and unfairly burden not only the candidates

of political parties, but the voters of such political parties who may be deprived of a fair and free

election under the Pennsylvania Constitution.

         Alternatively, PADEMS meets the requirements for permissive joinder, insofar as its

claims and/or defenses will share common questions of law and/or fact with Plaintiff’s case.

         WHEREFORE, Movant Pennsylvania Democratic Party respectfully requests that this

Honorable Court GRANT its Motion to Intervene and permit it to participate in this matter as an

Intervenor.

                                                  Respectfully submitted,

                                                  DENTONS COHEN & GRIGSBY P.C.

                                                  By: /s/ Clifford B. Levine
                                                       Clifford B. Levine
                                                       Pa. Id. No. 33507
                                                       Alex M. Lacey*
                                                       Pa. Id. No. 313538

                                                        625 Liberty Avenue
                                                        Pittsburgh, PA 15222-3152
                                                        (412) 297-4900

                                                  On behalf of Pennsylvania Democratic Party,
                                                  Intervenor

                                                  *Pro Hac Vice forthcoming for this action.
May 27, 2020
3352510.v1




                                                  5
        Case 5:20-cv-02299-EGS Document 12-1 Filed 05/27/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on this 27th day of May, 2020, a true and

correct copy of the foregoing BRIEF IN SUPPORT OF MOTION TO INTERVENE was served,

via electronic mail, on all known counsel of record on this date, as follows:

                                         Drew Gray Miller, Esq.
                                       Anderson & Labovitz, LLC
                                       428 Forbes Ave., Suite 1901
                                          Pittsburgh, PA 15219
                                        dmiller@PaLawFirm.com

                                               Oliver Hall
                                   Center for Competitive Democracy
                                            P.O. Box 21090
                                        Washington, DC 20009
                                 oliverhall@competitivedemocracy.org

                                            Mark R. Brown
                                          303 E. Broad Street
                                         Columbus, OH 43215
                                        mbrown@law.capital.edu

                                          Counsel for Plaintiffs



                                                 DENTONS COHEN & GRIGSBY P.C.

                                                 By: /s/ Clifford B. Levine
                                                      Clifford B. Levine
                                                      Pa. Id. No. 33507
                                                      Alex M. Lacey
                                                      Pa. Id. No. 313538

                                                       625 Liberty Avenue
                                                       Pittsburgh, PA 15222-3152
                                                       (412) 297-4900

                                                 On behalf of Pennsylvania Democratic Party,
                                                 Intervenor
